The chancellor decided in this case, that where goods belonging to a tenant are remaining on the demised premises at the timo the landlord attempts to distrain, and the only impediment in his way is the fact that the goods arc in the possession of the court, by its receiver, the court will order the receiver to pay the arrears of rents out of the proceeds of the property, or will permit the landlord to proceed with his distress, notwithstanding the recievership.
But that after the property of the tenant is taken possession of and actually removed from the premises by the receiver, the landlord’s right to distrain is at an end.
That if demised premises are themselves assigned to a receiver at the time of the assignment to him qf the furniture of the tenant, and the receiver has taken possession of the premises, or otherwise elected to take the term undey the assignment, ho will take it cum onere ; and, for the time being, will be tenant of the premises ; and a removal of the furniture will be a removal of the goods of the tenant, within tf;e meaning of the statute.
Decision of the vice chancellor affirmed with costs.